        Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 1 of 11

Christine H. Chung, PLLC



November 11, 2020

Via ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                       Re:    United States v. Victor Mones Coro
                                   19 Cr. 144 (AKH)

Dear Judge Hellerstein:

      This case represents another “sorry chapter” of late, gravely prejudicial, and
resource-wasting discovery productions by the government in this district. Opinion
and Order 2, 25 & n.6, United States v. Jain, No. 19-cr-59 (PKC) (S.D.N.Y. Oct. 13,
2020), ECF No. 143 (ordering senior staff of U.S. Attorney’s Office and New York
Field Office of the Federal Bureau of Investigation to meet and confer on “corrective
measures” to address “inexcusable” and systemic failures that resulted in eve-of-trial
production of 5 terabytes of electronic data).

      Since June, the government has supplemented discovery in this case a
staggering 16 times, producing widening concentric circles of information about a
now-discredited Confidential Source. Mr. Mones, who is incarcerated, has adjourned
his sentencing six times, for the past six months, to await these government
supplementations and review them. The productions have contained Brady/Giglio
material—information material to reducing Mr. Mones’ sentence. This Court has
already permitted Mr. Mones to withdraw his guilty plea, with government consent,
because of the late productions. 1

       The government attempted late last month to make the last and by far the
largest of any its productions in this case—more than 5.7 terabytes of compressed
data seized from the workplace of the Confidential Source with whom the government
has been working since early 2017 (the “Sixteenth Production”). As described below,
in doing so, the government missed the final discovery deadline of October 23, 2020.
Instead, the government delivered, two days after the deadline, a hard drive



1October 28 Status Conference Transcript (“Oct. 28 Tr.”) at 13:11-13, ECF No. 131 (“obviously
this late production by the government is a chunk of evidence that you have not had an
opportunity to consider”).
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 2 of 11

Honorable Alvin K. Hellerstein                                        November 11, 2020


containing raw computer “images,” the contents of which could not be reviewed upon
receipt. This is the only of the 16 post-plea productions in which the government did
this. Effectively, to try to meet the deadline, the government changed and
compromised its prior production practice and foisted on Mr. Mones the considerable
time and work necessary to make the production reviewable.

      The hard drive late-delivered to counsel on October 25, 2020 also turned out to
contain confidential material regarding other investigations that the Department of
Homeland Security (“DHS”) had mistakenly copied onto the drive. Defense counsel
thus had to halt analyzing the drive to notify the government of its mistake and
permit it to claw back the confidential information.

       Mr. Mones should not be in the Hobson’s choice of delaying even further his
sentencing or taking the time (and considerable expense) to process and review the
Sixteenth Production. Indeed, it is difficult to see how the government could claim
any need to rely on information it only saw fit to collect, from its own Source, more
than a year after indicting Mr. Mones. To bring his proceeding to a conclusion, on
fair terms, Mr. Mones seeks the following discovery sanctions:

      1) An opportunity to plead guilty at the earliest time convenient to the Court,
         because Mr. Mones continues to accept responsibility and intends to re-
         enter a plea of guilty (albeit now without a plea agreement that constrains
         his arguments regarding role);
      2) A firm sentencing date in January 2020 and the ordering of the preparation
         of an expedited PSR; and
      3) That the government be precluded from relying on any information
         contained in the Sixteenth Production at sentencing.

                                 Factual Background

A.    The Government’s Pre- and Post-Plea Productions

      In his prior motion for discovery sanctions, which this Court denied without
prejudice, Mr. Mones set forth the timetable of the government’s pre- and post-plea
discovery productions, among other facts relevant to this application. 2 Without
repeating all of the factual background here, this case was indicted in March 2019,
and the government stated that it had concluded discovery in September 2019.

      Mr. Mones pled guilty in November 2019, to conspiring to violate U.S.
sanctions by brokering private passenger air travel for his co-defendants Tareck
Zaidan El Aissami Maddah (“El Aissami”), and Samark Jose Lopez Bello, after OFAC
designated those individuals as Specially Designated Narcotics Traffickers in early


2Mones Motion for Discovery Sanctions (“Mones First Sanctions Motion”) at 8 & 10, ECF No.
122; Oct. 28 Tr. at 14:18-19; October 28 Order, ECF No. 129.


                                           2
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 3 of 11

Honorable Alvin K. Hellerstein                                         November 11, 2020


2017. There is no allegation or charge that Mr. Mones, who owned a small Florida-
based charter company, facilitated money laundering or narcotics trafficking.

      In late June of this year, after a long hiatus, the government began making
supplemental productions, both to Mr. Mones after he pled guilty, and to co-defendant
Michols Orsini Quintero, during his pre-trial proceedings. These productions began
just weeks after the government conceded fatal Brady/Giglio violations in United
States v. Ali Sadr Hashemi Nejad, No. 18-cr-244 (AJN), and was ordered by Judge
Nathan to answer questions regarding whether those violations were intentional. 3

      Tables showing the dates and volumes of the discovery produced by the
government before and after Mr. Mones pled guilty are annexed hereto as Exhibit A.

       Nearly all of the material in the post-plea productions was either about
Alejandro Javier Marin, the Confidential Source who was charged in late September
with lying to federal agents, 4 or was information taken from Mr. Marin or maintained
by Mr. Marin or his Florida-based business, My Jet Saver. Mr. Marin had been
working under DEA or DHS supervision since early 2017.

B.    The Brady/Giglio Material Within the Post-Plea Productions

       The government’s Brady/Giglio obligations at the sentencing stage are to
produce evidence material to “reduc[ing] the penalty,” whether directly or because
the information impeaches the government’s proof. Brady v. Maryland, 373 U.S. 83,
88 (1963); Oct. 28 Tr. at 25:2-12, 27:9-12 (government must disclose “all information
favorable to an accused that is material either to guilt or to punishment”) (citing Due
Process Protections Act); U.S.A.M. § 9-5.001(D)(3) (2018) (obligating AUSAs to
disclose “exculpatory and impeachment information that casts doubt upon proof of an
aggravating factor” no later than Court’s initial PSR).5

      The government’s post-plea productions contained evidence material to
mitigating Mr. Mones’ sentence. Among other things, Mr. Mones learned for the first
time about conspirators in Venezuela of whom he had no prior knowledge and who
were confidants of the lead co-defendant, El Aissami, who is the former Vice-
President of Venezuela. The government conceded only after collecting information
from Mr. Marin after Mr. Mones’ plea that Mr. Mones had not participated in illegally


3United States v. Sadr, No. 18-cr-224 (AJN), 2020 WL 3057755, at **2-3 (S.D.N.Y. June 9,
2020).
4See Arrest Warrant and Complaint, United States v. Marin, No. 20-MJ-3659 (JG) (S.D. Fla.
Sept. 21, 2020), ECF No. 1.
5While this motion focuses on Brady/Giglio violations, because the materiality of the late-
produced information to Mr. Mones’ sentencing is clear, the government also produced post-
plea Rule 16 material.


                                            3
          Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 4 of 11

Honorable Alvin K. Hellerstein                                              November 11, 2020


transferring millions of dollars in cash from Venezuela to the United States. This
concession demonstrated the lack of evidentiary basis for a statement this Court
made, when denying Mr. Mones bail, that Mr. Mones was a danger to the community
because he had a “history of participating in illegal transfers of money.”6 The
government had also provided the U.S. Probation Office with the incorrect
information that Mr. Mones “directed” multiple illegal money transfers in a total
amount of millions of dollars, before the initial PSR was issued.

      It was also only after Mr. Mones’ plea that the government sought and obtained
confirmation



                                                                       Before Mr.
Mones’ plea the government had denied the relevance of Mr. Mones’
                                  7 The information obtained post-plea tended to

demonstrate that Mr. Mones was less dangerous and culpable than his co-defendants
and did not commit his crime out of disloyalty to the United States.

C.       The Extreme Lateness of the Post-Plea Productions

      The government’s post-plea productions made available, in increments,
information that either had been collected or should have been collected from Mr.
Marin beginning in 2017—including, for example, chats that Mr. Marin conducted
with government agents starting in 2017 and communications and business records
made or maintained by Mr. Marin or his business throughout the conspiracy. 8 Mr.
Marin was acting as an agent of the government; his records were therefore in the
government’s constructive possession and thus their affirmative obligation to collect.9

       Mr. Mones had also specifically criticized Mr. Marin’s reliability and
credibility, and sought information impeaching Mr. Marin, as early as the spring of
2020. Exhibit B (Mones Discovery Letters dated May 11, 2020, at 2, and July 2, 2020
at 2). Instead of promptly responding to requests for historical documents, the
government repeatedly interviewed Mr. Marin, prompting him to provide statements
supportive of government theories. It was only in August 2020, after Mr. Mones


6   Order Denying Bail at 2 (March 27, 2020), ECF No. 73.
7 The text has been redacted of material in accordance with a prior agreement with the
government.
8   Mones First Sanctions Motion at 10-12.
9 E.g., Kyles v. Whitley, 514 U.S. 419, 438 (1995) (government’s Brady/Giglio obligations
extend to materials in the files of investigative agencies); Oct. 28, 2020 Tr. at 26:16-24 (same;
citing Due Process Protections Act).


                                               4
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 5 of 11

Honorable Alvin K. Hellerstein                                         November 11, 2020


posed a pointed question to the prosecutors about hundreds of thousands of euros
that went missing while in Mr. Marin’s exclusive custody that the prosecutors and
agents asked Mr. Marin the questions that exposed Mr. Marin as a liar. Mones First
Sanctions Motion at 12-13, 25-26. The fact that the euros went missing under Mr.
Marin’s watch was apparent from the face of reporting and photographs available to
case agents and AUSAs in mid-2018. See ECF No. 122-4, Exhibit D to Mones First
Sanctions Motion.

D.    The Prejudice and Hardship the Late Productions Have Caused Mr. Mones

       Each of the 16 times the government made a post-plea production, Mr. Mones
was prejudiced and substantially burdened. The government should have produced
before Mr. Mones’ plea, and together with the other discovery in the case, the
information about its own Confidential Source. Instead, in dribs and drabs, the
government disclosed after Mr. Mones’ plea: reports and notes of DHS and DEA
agents, AUSA notes, chat chains (first only those between Mr. Marin and defendants
and DHS agents, then hundreds of chat chains between Mr. Marin and witnesses and
defendants and DEA and other DHS agents), emails, and ultimately hard-copy
documents and the contents of nine computers, an external hard drive, and a flash
drive seized from Mr. Marin’s office.

       In addition to causing repeated delays in Mr. Mones’ sentencing,10 the late
productions have required Mr. Mones and his family, who have already lost the
business that was their main livelihood, to expend hundreds of thousands of dollars
to have attorneys, technicians, and forensics experts process, review, and store the
serial post-plea productions, to engage in discussions with the government about the
productions, to serially revise Mr. Mones’ legal strategies, and now to engage in
motion practice about the late discovery.

E.    The Sixteenth Attempted Production—of Electronic Data from Nine
      Computers and Two Drives Seized from Mr. Marin’s Office

       The last of the productions attempted by the government is comprised of 5.8
terabytes of data, in compressed form. 11 This volume is more than twice the volume
of the government’s largest pre-plea production, see Exhibit A, and the contents are
forensic images of nine computers, an external hard drive, and a flash drive seized
from Mr. Marin’s office.




10The adjournment letters stating the grounds are ECF Nos. 79, 82, 86, 91, 113. The current
sentencing date of November 18, 2020 also has been overtaken.
11 As a rough measure, the Federal Judicial Center has stated that a terabyte is the
equivalent of 500 billion written pages of text. Manual for Complex Litigation (Fourth)
§ 11.446 (2004).


                                            5
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 6 of 11

Honorable Alvin K. Hellerstein                                       November 11, 2020


       The Court had set a discovery deadline of October 23, 2020 at a status
conference on September 23, 2020, after stating several times that it was “hard” to
understand why the government was still collecting and producing discovery.
September 23 Conference Transcript (“Sept. 23 Tr.”) at 23:10-11, 16-17. The
government represented that it had nothing further to produce “at this time” and “at
this point,” although it “could” collect additional information about Mr. Marin, who
had just been arrested. Id. at 23:7-9, 12-15. While the government did not say more
in response to questions posed by the Court, the very same day it sought a warrant
in the Southern District of Florida authorizing the search of the Source’s workplace.
The search was conducted on September 29, 2020.

       The government in each of its other post-plea productions either had uploaded
the production to a file sharing site called Box or copied the production to an external
drive provided by defense counsel. In either of those forms, the contents—documents,
spreadsheets, chats, emails—had been immediately reviewable by counsel upon
receipt. On October 9, 2020, the government notified the defendants that it intended
to produce approximately eight terabytes of electronic data, comprised of material
seized during the search of Mr. Marin’s office. It requested defense counsel to provide
a hard drive of that volume. Mr. Mones delivered the drive on October 13, 2020.

        For ten days, Mr. Mones heard nothing about the loading of the seized data
onto the drive. On October 23, 2020, at 4:51 p.m., the government notified counsel
that it had uploaded to Box a 1.5 gigabyte production of materials not seized from Mr.
Marin’s office. But it failed to return the drive loaded with the seized materials. It
instead stated that because of the volume of that data, and difficulties in copying it
to the external drive, it was unable to return the drive containing the data. Instead
it offered that Mr. Mones’ counsel could travel to DHS offices in Manhattan starting
“this weekend”—i.e., after the deadline. At the time, both of Mr. Mones’ counsel were
planning to be hours outside of the city over the weekend, and neither was regularly
working in their New York offices because of the COVID-19 pandemic.

       It was not until two days after the discovery cut-off, on October 25, 2020, that
the government first returned the hard drive purportedly loaded with the electronic
data seized from Mr. Marin’s offices. Upon opening the drive, however, counsel found
that the contents were not reviewable as they had been in the prior post-plea
productions. The government had provided forensic images of the computers and
storage devices seized from Mr. Marin’s office, without extracting from those images
the reviewable content, as it had done before.

       Counsel were forced to stop reviewing that drive in any event after Mr. Mones’
forensic expert, Bryan Gorczyk, a former FBI Special Agent and Managing Director
of Technology at Renaissance Associates Ltd., discovered that DHS had inadvertently
copied onto the drive an internal DHS computer or drive that appeared to contain
confidential files and information about other investigations. See Exhibit C, ¶ 5
(Declaration of Bryan Gorczyk dated November 10, 2020 (“Gorczyk Dec.”)). On


                                           6
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 7 of 11

Honorable Alvin K. Hellerstein                                      November 11, 2020


November 1, 2020, the government confirmed the error and asked Mr. Mones to
destroy the inadvertently produced information. The government first delivered a
replacement drive containing the data that DHS had intended to copy on November
2, 2020. Again, what had been loaded was a forensic image from which reviewable
contents had not been extracted.

      As stated by Mr. Gorczyk in his declaration, merely extracting from the
forensic images and making reviewable the material within is a weeks-long process.
See Ex. C. ¶ 11 (Gorczyk Dec.).

       At a conference on October 28, 2020, the Court had encouraged the government
to provide an index to the discovery seized from Mr. Marin’s office. Oct. 28 Tr. at
24:14-28. Last Friday, November 6, 2020, the government provided a two-page
“index” of the production, containing 13 rows or entries. The index provided no
elaboration of the materials (documents or communications) contained in the
computers or laptops. It rearranges the same information that was already available
from search warrant returns and custody receipts. It is thus limited to stating the
types of items seized (such as “Lenovo laptop” or “Apple Laptop”), the locations within
Mr. Marin’s office from which the items were seized, and the volume of the forensic
image. Compare Exhibit D (Government Index) with Exhibit E (DHS Custody
Receipts and Search Warrant Return).

      The government also stated via email on November 6, 2020 that it “can”
provide “all of the materials” in the Sixteenth Production in a searchable format but
gave no timetable for completing that task. It stated that it expected to have an
updated index by Monday, November 9, 2020. The government has yet to produce
the updated document.

                                     Argument

 PLEA AND SENTENCING PROCEEDINGS SHOULD PROCEED FORTHWITH
  AND THE GOVERNMENT PRECLUDED FROM RELYING ON ITS LATEST
                   ATTEMPTED PRODUCTION

A.    Preclusion Is a Fair and Modest Remedy That Does Not Prejudice the
      Government

       Courts may impose any “just and proper” sanction when the government fails
to timely produce Brady/Giglio information. Oct. 28 Tr. at 26:25-27:8 (under
authorities including the Due Process Protections Act, court may order production of
exculpatory or mitigating information or specify the terms of production, impose
evidentiary sanctions, grant a continuance, impose sanctions on any responsible
government lawyer, or dismiss charges); see also Sadr, 2020 WL 3057755, at **2-3
(directing U.S. Attorney’s Office to respond to questions regarding Brady/Giglio
violations and misrepresentations to Court regarding same); United States v. Sadr,
No. 18-cr-224 (AJN), 2020 WL 5549931, at **4, 6, & 15 (S.D.N.Y. Sept. 16, 2020)


                                          7
          Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 8 of 11

Honorable Alvin K. Hellerstein                                             November 11, 2020


(“urg[ing]” investigation by the Office of Professional Responsibility). This Court has
already ordered that co-defendant Michols Orsini Quintero may retain a forensic
expert and have that expert’s fees paid because of the government’s late productions.
Oct. 28 Tr. at 7:10-24.

       It is particularly egregious for the government to back-end an enormous last
production within which is buried information helpful to Mr. Mones. See Sadr, 2020
WL 5549931, at *11          (condemning discussion among AUSAs of “bury[ing]”
exonerating trial exhibit); United States v. Thomas, 981 F. Supp. 2d 229, 239
(S.D.N.Y. 2013) (“The Government cannot hide Brady material as an exculpatory
needle in a haystack of discovery materials”; granting new trial on affected counts). 12
As described above, and in Mr. Mones’ prior sanctions motion,13 post-plea productions
have clearly included evidence that changed the parties’ understanding of the
conspiracy, the Source on which the investigation was built, and material to reducing
Mr. Mones’ sentence and understanding his role. Internal records of Mr. Marin and
his company buried within the Sixteenth Production are certain to further
substantiate, at a minimum, the full scope of the “side business” carried out by Mr.
Mones’ conspirators, including Mr. Mones’ former employee Leon, without Mr. Mones’
participation and at the direction of El Aissami, who is considered by the government
to be the most culpable and dangerous of the defendants in this case. More
impeachment of Mr. Marin is likely to come to light, including regarding the other
truthfulness crimes that the government continues to investigate, like potential
immigration law violations by Mr. Marin.

      In other words, Mr. Mones has taken and will continue to take responsibility
for his conduct, but through late and serial productions, the government is
obstructing his ability to present evidence mitigating of his sentence, especially
evidence rebutting the government’s claim that he is a leader/organizer.

      Because Mr. Mones nonetheless remains willing to take responsibility for his
crime, and continues to wish to proceed to sentencing, Mr. Mones seeks only an




12 Courts have ordered the government to review and identify Brady/Giglio material from
within voluminous electronic data, especially where, as here, the defendant is incarcerated
or otherwise impaired in his or her ability to help in the review. United States v. Salyer, No.
s-10-0061 LKK (GGH), 2010 WL 3036444 at **3, 6,7 (E.D. Cal. Aug. 2, 2010), (“at some point,
‘disclosure,’ in order to be meaningful, requires “identification” as well”; ordering review of
gigabytes of information and identification of Brady/Giglio material within (citation
omitted)); United State v. Hsia, 24 F. Supp. 2d 14, 29-30 (D.D.C. 1998) (“The government
cannot meet its Brady obligations by providing [the defendant] with access to 600,000
documents and then claiming that [the defendant] should have been able to find the
exculpatory information in the haystack.”)
13   Mones First Sanctions Motion at 3-5, 21-26.


                                               8
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 9 of 11

Honorable Alvin K. Hellerstein                                     November 11, 2020


expeditious sentencing and protection from having the government rely on the last of
its 16 productions at that sentencing.

      The government itself has acknowledged the appropriateness of preclusion as
a remedy for its late post-plea productions. On September 9, 2020, the government
made its second-most voluminous post-plea production—nearly 500 gigabytes of data
which included hundreds of chat chains of Mr. Marin and other extracted and
reviewable data from one computer of Mr. Marin’s. When defense counsel inquired
about obtaining more user-friendly versions of some of the extracted data, the
government responded by stating that it did not intend to “rely on anything that was
unique to this production,” perhaps excepting the circumstance in which there was a
Fatico hearing. Exhibit F (Government Email Response of September 14, 2020, to
Discovery Questions). Yet, regarding the Sixteenth Production, which is many
multiples the size of the September 9 production, the government has categorically
refused Mr. Mones’ proposal to a similar limitation on the government’s use.

       Preclusion is also a reasonable remedy because the government has not
identified any information within the Sixteenth Production on which it expects to
need to rely at Mr. Mones’ sentencing. Nor should there be any. The government
took the position that Mr. Mones is a “leader/organizer” before any of the post-plea
productions, indeed even before his plea. It is eminently fair to deem the government
to have forfeited the ability to rely at Mr. Mones’ sentencing on information it only
saw fit to collect and produce nearly a year after the government insisted on a
leader/organizer enhancement.

B.    The Grounds for Preclusion Are Clear

      The grounds for precluding the government from relying on the contents of the
Sixteenth Production—its lateness—are also clear.

      First, even setting aside the Court-ordered deadline, it is fundamental that
Brady/Giglio material must be produced in time for its effective use. United States
v. Coppa, 267 F.3d 132, 142 (2d Cir. 2001). That principle is hopelessly violated when
sentencing has been adjourned a half-dozen times to await 15 post-plea discovery
productions, and the government’s last production dumps on the defendant the
largest volume of discovery yet, in a form that is unreviewable.

      In any event, the government simply failed to make the sixteenth production
by the discovery deadline of October 23, 2020. The government delivered nothing to
Mr. Mones in reviewable form on or before that date. In effect, the government
cheated on the October 23, 2020 deadline by lowering the standard of production it
had observed in its own prior 15 post-plea productions. It failed to deliver until two
days after the deadline, on October 25, 2020 anything seized from Mr. Marin’s offices,
in any form. And even the drive it delivered late on that day contained only “images”
of the computers and drives taken during the search of Mr. Marin’s offices; the



                                          9
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 10 of 11

Honorable Alvin K. Hellerstein                                        November 11, 2020


government managed the delivery only by relieving itself of the step it had taken in
all other post-plea productions of extracting reviewable files from those images. Ex.
C ¶¶ 6-7. The government basically produced depictions of a production instead of
the materials depicted. It foisted on Mr. Mones the time and effort and cost the
government should have borne in making the documents, communications,
spreadsheets, and other data seized from Mr. Marin’s office reviewable. Id. ¶ 10-11.
(processing and extracting data from images to make contents of production
reviewable will be a weeks-long process and cost tens of thousands of dollars in expert
fees, even apart from attorney searching and review of the contents).

       Also ineffective was the government’s hastily arranged substitute measure of
inviting defense counsel at 4:51 p.m. on Friday, October 23, 2020, to begin reviewing
the massive production at the Manhattan DHS offices on the weekend. Any review
could only have started on October 24, 2020, the day after the deadline. It was not
reasonable to obligate defense counsel to set aside other plans at the last minute and
assume COVID-19 risks by traveling into the city and sitting for hours at DHS offices.
It would not have been helpful to initiate yet another piecemeal review of whatever
could be reviewed by sitting in workplaces other than one’s own, during a pandemic.

       In sum, the government failed for years to comprehensively and consensually
collect and produce information from its own Confidential Source. And despite
having had nearly a month after conducting the court-authorized search of Mr.
Marin’s offices to produce the fruits in reviewable form, the government failed to meet
the October 23, 2020 deadline.

       Apparently realizing the deficiency in its “production,” the government sent an
email last Friday, November 6, 2020, saying that it “can” provide “all of the materials”
in a “searchable format.” But as of this filing it has not done this, and it has given no
timetable for doing so. To this day, there has been no “production” of the materials
seized from Mr. Marin’s offices, according to the standards the government itself
observed in 15 prior discovery productions.

                                     Conclusion

       Mr. Mones appreciated this Court’s statement that whenever Mr. Mones was
prepared to proceed to sentencing, the Court would conduct that sentencing. See
Sept. 23 Tr. at 27:17-18. Mr. Mones continues to wish to proceed expeditiously to
sentencing, where his punishment can be determined on a full record and, if
necessary, he can be designated to a facility other than the MCC-NY, where he
suffered from COVID-19 earlier his year and conditions remain onerous, to say the
least. For the foregoing reasons, Mr. Mones respectfully requests a speedy scheduling
of his plea, a firm sentencing date in January 2021, the preparation of a revised PSR
on an expedited basis, and that the government be precluded on relying on the
contents of the Sixteenth Production, of the electronic data seized from Mr. Marin’s
offices.


                                           10
       Case 1:19-cr-00144-AKH Document 137 Filed 11/11/20 Page 11 of 11

Honorable Alvin K. Hellerstein                               November 11, 2020




Christine H. Chung                         Faith E. Gay
CHRISTINE H. CHUNG, PLLC                   Jordan L. Weatherwax
14 Murray Street, #236                     SELENDY & GAY PLLC
New York, New York 10007                   1290 Avenue of the Americas
Telephone: 917-685-0423                    New York, New York 10104
christine@thechunglawoffice.com            Telephone: 212-390-9000
                                           fgay@selendygay.com
                                           jweatherwax@selendygay.com


cc:   All counsel (via ECF)




                                     11
